            Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 1 of 23




 1   Robert D. Ryan – 014639
     LAW OFFICES OF ROBERT D. RYAN, P.L.C.
 2   343 West Roosevelt Street, Suite 220
 3   Phoenix, Arizona 85003
     Tel.: 602-256-2333
 4   rob@robertdryan.com
 5   Adam J. Levitt (pro hac vice motion to be filed)
 6   Amy E. Keller (pro hac vice motion to be filed)
     Laura E. Reasons (pro hac vice motion to be filed)
 7   DICELLO LEVITT GUTZLER LLC
     Ten North Dearborn Street, Sixth Floor
 8   Chicago, Illinois 60602
     Tel.: 312-214-7900
 9
     alevitt@dicellolevitt.com
10   akeller@dicellolevitt.com
     lreasons@dicellolevitt.com
11
     Matthew S. Miller (pro hac vice motion to be filed)
12   MATTHEW S. MILLER LLC
13   77 West Wacker Drive, Suite 4500
     Chicago, Illinois 60601
14   Tel.: 312-741-1085
     mmiller@msmillerlaw.com
15
     Counsel for Plaintiffs and the Proposed Classes
16

17                        IN THE UNITED STATES DISTRICT COURT
18
                                 FOR THE DISTRICT OF ARIZONA
19
      Andrew Rosenkrantz, Susan Bishop, and            Civil Action No. __________________
20    Christopher Bishop, individually and on
21    behalf of all others similarly situated,             ORIGINAL CLASS ACTION
                                                        COMPLAINT FOR DECLARATORY,
22                 Plaintiffs,                           INJUNCTIVE, AND EQUITABLE
                                                                  RELIEF
23
            v.
                                                             JURY TRIAL DEMANDED
24
      Arizona Board of Regents,
25
26                 Defendant.

27
28

                                       CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 2 of 23




 1          Plaintiffs, Andrew Rosenkrantz, Susan Bishop, and Christopher Bishop (collectively,
 2   “Plaintiffs”), individually and on behalf of all others similarly situated (collectively, the
 3   “Classes,” as more fully defined below), brings this class action complaint against Defendant
 4   Arizona Board of Regents (“ABOR” or “Defendant”). Plaintiffs make the following allegations
 5   upon personal knowledge as to their own acts, and upon information and belief, and their
 6   attorneys’ investigation, as to all other matters, alleging as follows:
 7                                 I.      NATURE OF THE ACTION
 8          1.     This is a class action brought on behalf of all people who paid fees and/or the cost
 9   of room and board for the Spring 2020 academic semester at The University of Arizona, Arizona
10   State University, and/or Northern Arizona University (collectively, the “Universities”) and who,
11   because of ABOR’s response and policies relating to the Novel Coronavirus Disease 2019
12   (“COVID-19”) pandemic, lost the benefits of the room and board for which they had paid, and/or
13   the services for which their fees were paid, without having those fees and costs refunded to them.
14          2.     In or around March 2020, ABOR and the Universities announced that because of
15   the global COVID-19 pandemic, all classes would be moved online for the remainder of the
16   Spring 2020 semester. Students who lived in on-campus housing were told they had to move out
17   or were strongly encouraged to do so, such that they had no meaningful choice but to comply.
18   Further, because all classes were moved online, there was no reason for students to remain on
19   campus if they had other housing available to them. This is particularly so in the face of the
20   dangers, risks, and fear associated with the pandemic. On information and belief, many students
21   chose to leave campus to be closer to their families, or to avoid exposure to COVID-19,1 and
22   have stayed off campus to comply with directives from ABOR, the Universities, and local, state,
23
24
     1
      The University of Arizona noted that at least one resident in university housing tested positive for
25
     COVID-19. See COVID-19 Campus Community Notice (Mar. 24, 2020),
26   https://housing.arizona.edu/ua-news/covid-19-campus-community-notice. Fifteen students have tested
     positive for COVID-19 at Arizona State University. 15 Cases of COVID-19 confirmed at Arizona
27   State University, Fox 10 Phoenix (Mar. 25, 2020), https://www.fox10phoenix.com/news/15-cases-of-
     covid-19-confirmed-at-arizona-state-university.
28
                                                     2
                                          CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 3 of 23




 1   and federal governments. In addition, the services that their fees were intended to cover were no
 2   longer available to them.
 3         3.     Despite its constructive eviction of students at the Universities for the remainder
 4   of the semester and ending all campus activities for at least that same time period, ABOR has not
 5   offered refunds to students for the unused portion of their room and board, nor has it offered
 6   refunds of fees paid to cover the cost of certain on-campus services which will no longer be
 7   available to students. To the extent refunds have been offered, the refunds have not been
 8   commensurate with the financial losses to the students and their families. ABOR is, in essence,
 9   profiting from this pandemic.
10         4.     ABOR’s decision to transition to online classes and to request or encourage
11   students to leave campus were responsible decisions to make, but it is unfair and unlawful for
12   ABOR to retain fees and costs and to pass the losses on to the students and their families. Other
13   higher education institutions across the United States that also have switched to e-learning and
14   have requested that students leave campus have recognized the upheaval and financial harm to
15   students and their families from these decisions and have provided appropriate refunds. That’s
16   the right thing to do. ABOR, unfortunately, has taken the opposite approach.
17         5.     Accordingly, ABOR has improperly retained monies paid by Plaintiffs and the
18   other Class members for room and board and fees, while prohibiting or otherwise preventing
19   Plaintiffs and the other Class members from obtaining the benefits for which they paid. Even if
20   ABOR claims that it didn’t have a choice, it nevertheless has improperly retained funds for
21   services it is not providing. No matter the excuse, ABOR’s actions are unlawful and unfair, and
22   equity demands disgorgement of the fees and monies paid.
23         6.     Plaintiffs bring this class action for injunctive, declaratory, and equitable relief, and
24   any other available remedies, resulting from ABOR’s illegal, unfair, or deceptive conduct,
25   namely retaining the costs of room and board and fees paid by Plaintiffs and the other Class
26   members, while forcing or encouraging Plaintiffs and the other Class members (or the students
27   on behalf of who Plaintiffs and Class members paid these expenses) to move off campus.
28
                                                    3
                                         CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 4 of 23




 1          7.     This lawsuit seeks disgorgement of the pro-rated, unused amounts of room and
 2   board and fees that Plaintiffs and the other Class members paid, but for which they (or the
 3   students on behalf of whom they paid) will not be provided the benefit.
 4                                            II.    PARTIES
 5          A.     Plaintiffs
 6          8.     Andrew Rosenkrantz is an Illinois citizen, residing in Chicago, Cook County,
 7   Illinois. He is the parent of a University of Arizona student and paid his son’s room and board
 8   and fees for the Spring 2020 semester.
 9          9.     Susan and Christopher Bishop are Illinois citizens, residing in Chicago, Cook
10   County, Illinois. They are the parents of a University of Arizona student and paid their daughter’s
11   room and board and fees for the Spring 2020 semester.
12          10.    Plaintiff Rosenkrantz’s son and the Bishop Plaintiffs’ daughter enrolled at The
13   University of Arizona for the Spring 2020 semester and Plaintiffs’ children each lived in on-
14   campus housing beginning in January 2020. Plaintiffs paid for the cost of room and board for
15   their children to live in on-campus housing for the entire Spring 2020 semester. Plaintiff
16   Rosenkrantz’s son moved out of on-campus housing in March 2020. While the Bishop Plaintiffs’
17   daughter was away from campus for spring break, she learned that she could not return to campus,
18   and, indeed, has not returned. The sudden change in living arrangement for Plaintiffs’ children
19   was in keeping with University of Arizona’s recommendation that students not return to campus
20   “provided they have suitable alternative living arrangements.”2 Neither student has resided in
21   on-campus housing since they left campus in March 2020. Plaintiffs also paid certain fees on
22   their children’s behalf for the entire Spring 2020 semester, the benefits of which will no longer
23   be received because the University urged students (wisely) to move off-campus. Plaintiffs have
24   not been offered or provided an adequate refund of the cost of room and board for which they
25
26
     2
27    Jake Toole, New announcements about status of on-campus living during UA COVID-19 changes,
     The Daily Wildcat (Mar. 15, 2020), https://www.wildcat.arizona.edu/article/2020/03/n-covid-dorms.
28
                                                     4
                                          CLASS ACTION COMPLAINT
                 Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 5 of 23




 1   paid on behalf of their children. Plaintiffs have neither been offered nor provided a refund of any
 2   fees which they paid on behalf of their children.
 3          B.       Defendants
 4          11.      Arizona Board of Regents is the governing board created under the Arizona
 5   Constitution as the governing body for the Universities. ABOR resides in Maricopa County,
 6   Arizona, with its principal place of business at 2020 North Central Avenue, Suite 230, Phoenix,
 7   Arizona. Plaintiffs are not suing to recover monies paid by taxes to the public universities in
 8   Arizona; rather, Plaintiffs file suit against ABOR, a corporate body that may be sued, for specific
 9   disgorgement of fees and monies paid by students and their parents, guardians, and families for
10   services not received.
11                                 III.   JURISDICTION AND VENUE
12          12.      This Court has original jurisdiction under the Class Action Fairness Act, 28 U.S.C.
13   § 1332(d)(2)(A), because the matter in controversy exceeds the sum or value of $5,000,000,
14   exclusive of interests and costs, and is a class action in which Plaintiffs and one or more of the
15   other Class members are citizens of a State different from the Defendant. Namely, Plaintiffs are
16   Illinois citizens and Defendant is an Arizona citizen.
17          13.      This Court has personal jurisdiction over Defendant because it resides in this
18   District.
19          14.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1), because
20   Defendant resides in this District and is a resident of the state in which the District is located.
21                                  IV.    FACTUAL ALLEGATIONS
22          A.       Plaintiffs and the Other Class Members Paid the Costs of Room and Board and
23                   Fees for the Spring 2020 Semester

24          15.      Class members are individuals who paid the cost of room and board and fees for

25   the Spring 2020 semester at the Universities.

26          16.      Spring semester classes at The University of Arizona began on or about January

27   15, 2020. Final exams for the semester are scheduled to end on or around May 14, 2020. Prior

28
                                                     5
                                          CLASS ACTION COMPLAINT
                Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 6 of 23




 1   to the COVID-19 outbreak and announcements, students were required to move out of their
 2   residence halls on or about May 15, 2020.
 3          17.      Spring semester classes at Arizona State University began on or about January 13,
 4   2020. Final exams for the semester are scheduled to end on or around May 9, 2020.
 5          18.      The residence halls at Northern Arizona University opened for the Spring semester
 6   on or about January 11, 2020 and classes began on or about January 13, 2020. Final exams for
 7   the semester are scheduled to end on or about May 7, 2020 and prior to the COVID-19 outbreak
 8   and announcements, the residence halls were scheduled to close on or about May 8, 2020.
 9          19.      Plaintiffs and the other Class members paid the cost of room and board for the
10   Spring 2020 semester. They also paid the fees associated with the Spring 2020 semester.
11          20.      Approximate room and board costs at the Universities for the 2019-2020 academic
12   year are as follows:
13                 Arizona State University undergraduate student, Tempe campus:            Housing
14                   ($8,336), Meals ($5,174);
15                 University of Arizona undergraduate student: Room/Board ($13,350)
16                 Northern Arizona undergraduate student, Flagstaff Campus: Housing ($5,830),
17                   Meals ($4,950).
18          21.      Mandatory fees for undergraduates at University of Arizona’s main campus
19   include:
20                    Arizona Financial Aid Trust (AFAT) Fee;
21                    Athletics Fee;
22                    Freshman Fee;
23                    Health & Recreation Fee;
24                    Information Technology/Library Fee;
25                    Recreation Center Bond Retirement Fee;
26                    Recreation Center Program Fee;
27                    Student Media Fee;
28
                                                     6
                                          CLASS ACTION COMPLAINT
              Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 7 of 23




 1                   Student Services Fee; and
 2                   Wildcat Events Board Fee.3
 3          22.     Graduate students and students at University of Arizona’s other campus locations
 4   were also required to pay similar fees for the Spring 2020 semester.
 5          23.     The fees actually paid by or on behalf of University of Arizona students vary based
 6   on the program of study, grade level, and the number of credit hours taken. For example, the
 7   fees for an undergraduate student at University of Arizona’s main campus for the Spring 2020
 8   semester range between $99.96 (the lowest possible fee, based on enrollment for one credit unit)
 9   and $695.21 (first year student enrolled in 7+ credit units).
10          24.     Mandatory fees at Arizona State University include:
11                   Undergraduate College Fee 1 through 4;
12                   Technology Fee; and
13                   Student Initiated Fee.4
14          25.     The fees actually paid by or on behalf of Arizona State University students vary
15   based on program of study. By way of example, the fees for an Arizona resident or nonresident
16   undergraduate student at the Tempe campus for the 2019-2020 academic year include: Student
17   Initiated Fees ($628) and Undergraduate College Fees ($0-$1,800).
18          26.     Mandatory fees at Northern Arizona University include;
19                   Health and Recreation Fee;
20                   Financial Aid Trust Fee;
21                   Information Technology Fee;
22                   Student Activity Fee;
23                   Green Fee;
24

25
     3
      Fee Descriptions, The University of Arizona, available at
26   https://bursar.arizona.edu/tuition/fees/descriptions (last accessed Mar. 25, 2020).
     4
27    Arizona State University, Tuition and Fee Descriptions, available at https://students.asu.edu/tuition-
     descriptions (last accessed Mar. 25, 2020).
28
                                                       7
                                            CLASS ACTION COMPLAINT
              Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 8 of 23




 1                   ASNAU Fee;
 2                   Athletics Fee;
 3                   Student Health Insurance;
 4                   International Student Health Insurance
 5                   Program Fees in addition to tuition;
 6                   Transportation Fee;
 7                   GSG Fee;
 8                   Special Class Fees;
 9                   Graduate Matriculation Fee; and
10                   Other Fees.5
11          27.     Although the fees actually paid by or on behalf of Northern Arizona University
12   students vary based on campus and area of study, fees for an undergraduate four-year pledge
13   student at the Flagstaff campus for 2021-2021 are approximately $1,246 per student.
14          28.     In addition, on information and belief, graduating seniors at the University of
15   Arizona were required to pay a $50 fee related to commencement, which has since been canceled
16   without refunding the $50 fee.
17          29.     Some Class members also purchased parking on their respective campuses, which
18   also has not been refunded even though the parking services are no longer available to them.
19          30.     The fees listed and described in the paragraphs above are provided by way of
20   example; total damage amounts—which may include other fees that are not listed herein but that
21   were not refunded—will be proven at trial. Fees do not include the cost of tuition. Nor do fees
22   include room and board, which are separately discussed above and throughout this Complaint.
23
24

25
26
     5
27     Northern Arizona University, What do these fees do?, available at https://in.nau.edu/sdas/additional-
     fee-descriptions/ (last accessed Mar. 22, 2020).
28
                                                      8
                                           CLASS ACTION COMPLAINT
               Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 9 of 23




              B.     In Response to COVID-19, the Universities Get It Half Right: Students Are
 1
                     Required or Encouraged to Leave Campus, But Their Fees Are Not Refunded.
 2
              31.    Beginning in January 2020, COVID-19 began presenting American cities and
 3
     universities with an unprecedented, modern-day challenge: maintaining the fabric of our
 4
     economy and communities while protecting American lives.
 5
              32.    In March 2020, several U.S. cities, states, and municipalities began calling for
 6
     social distancing to slow the spread of COVID-19.          Eventually, some cities, states, and
 7
     municipalities ordered citizens and residents to “shelter-at-home,” effectively requiring them to
 8
     stay home, other than to receive essential services.
 9
              33.    Universities in Arizona were slower to react, leading Arizona Attorney General
10
     Marc Brnovich to note that he was concerned with the growing number of cases of COVID-19
11
     at Arizona State University.
12

13

14

15

16

17

18

19
20

21            34.    Students expressed concern that, if they stayed on campus or in student residence
22   halls, the living conditions would threaten their safety, and expose them to COVID-19.6
23            35.    On March 20, 2020, the Arizona Department of Health Services issued updated
24   recommendations as follows:
25
26

27
     6
         Fifteen cases of COVID-19 confirmed, supra n.1.
28
                                                      9
                                           CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 10 of 23




 1                  Effective close of business Friday, March 20, all restaurants in Arizona counties
 2                     with confirmed COVID-19 cases are required to provide dine-out options only.
 3                  Effective close of business Friday, March 20, all bars, movie theaters, and gyms
 4                     in counties with confirmed COVID-19 cases are required to close.
 5                  Halt all elective surgeries in the state of Arizona.
 6                  If someone in your family has tested positive for COVID-19, keep the entire
 7                     household at home and contact your medical provider.
 8                  Expiration dates on Arizona driver licenses are delayed.
 9                  State-wide closures of Arizona schools through Friday, April 10, 2020.
10                  When school resumes, school administrators should develop and implement
11                     precautions to ensure schools are a safe learning environment, including social
12                     distancing measures, regular intervals for administrators to wash and sanitize
13                     their hands, and guidance on how to properly and frequently sanitize equipment
14                     and common surfaces.
15                  Recommendations to cancel or postpone mass gatherings of 10 or more people.
16                  Recommend telework and other alternatives when available.7
17          36.    In March 2020, ABOR, through each of the Universities, also issued various
18   mandates to students, requiring them to begin taking all classes remotely and, in most cases, not
19   return to campus, including to their University-provided housing, for the remainder of the Spring
20   2020 semester.
21          37.    At the University of Arizona, all Spring 2020 classes were moved to an online
22   format through the end of the semester, starting on March 18, 2020. In addition, all University
23   of Arizona students were instructed that they “should not return to campus.”8
24
     7
      Coronavirus Home, Arizona Department of Health Services, available at
25
     https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
26   epidemiology/index.php#novel-coronavirus-home (last accessed Mar. 22, 2020).
     8
      The University of Arizona, Coronavirus Information, available at
27
     https://www.arizona.edu/coronavirus-covid-19-information (last accessed Mar. 22, 2020) (“Students
28
                                                    10
                                          CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 11 of 23




 1          38.    While social distancing is recommended by healthcare professionals and even the
 2   Centers for Disease Control and Prevention (“CDC”), the resulting impact to the economy—and
 3   individual families’ wallets—cannot be understated.9 Rather than acknowledge the difficult
 4   financial stresses that COVID-19 has placed on families, University students in Arizona and their
 5   families were expected to bear the brunt of the stress.
 6          39.    University of Arizona students were refused room and board refunds, and were,
 7   instead, offered a choice between two housing rent credit options. Option A: A 10% credit for
 8   the 2019-2020 academic year housing will be applied to your Bursar’s account in May; or Option
 9   B: A 20% credit will be applied to your academic year 2020-2021 on-campus housing. If a
10   student fails to make a selection by April 17, 2020, Option A will be selected for them.10
11          40.    The housing and rent credits offered to University of Arizona students are
12   insufficient because they do not return to them the full pro-rated, unused portion of their room
13   and board payment for the semester. Further, the 20% credit option would not be available to or
14   helpful for a University of Arizona student who did not intend to live in on-campus housing
15   during the 2020-2021 academic year, for example, because they are graduating, transferring, or
16   made other off-campus living arrangements.
17          41.    Aside from the woefully insufficient “relief” provided to students for room and
18   board payments, the University of Arizona has not offered or provided students any refund of the
19   miscellaneous fees they paid that were unused or for which they had not received a benefit.
20

21
22   should not return to campus, provided they have suitable alternative living arrangements. Students who
     are moving out are welcome to return to campus briefly to collect belongings.”)
23   9
      Griselda Zetino, Arizonans now able to apply for unemployment benefits due to virus, KTAR News
24   (Mar. 24, 2020), https://ktar.com/story/3040652/arizonans-now-able-to-apply-for-unemployment-
     benefits-due-to-coronavirus/ (“the number of people who’ve applied for unemployment benefits in
25   Arizona has skyrocketed. Last week, more than 29,000 people applied for unemployment benefits,
     according to the Arizona Department of Economic Security. That’s up from a weekly average of
26   3,500.”).
     10
27     The University of Arizona, Housing Rent Credit, available at https://housing.arizona.edu/ua-
     news/housing-rent-credit (last accessed Mar. 22, 2020).
28
                                                    11
                                          CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 12 of 23




 1          42.       At Arizona State University, online classes were extended through the end of the
 2   Spring semester, and while university housing remains open for only those students who do not
 3   have an alternative housing option, social distancing mandates that a majority of students needed
 4   to vacate their residence halls.11
 5          43.       Arizona State University students have not been offered or provided any refund of
 6   their fees or their room and board costs.
 7          44.       At Northern Arizona University, all classes were moved online effective March 23,
 8   2020.12 Although students were not formally mandated to immediately move out of on-campus
 9   housing, given the Arizona state-wide mandate to avoid unnecessary contact with others, public
10   health recommendations from the CDC, as well as the fact that there was no longer a need to
11   remain on campus to attend live classes, many students made a personal decision to move out of
12   their on-campus housing. These factors rendered the ability to remain in on campus housing
13   illusory and any suggestion that students should have stayed on campus is empty, dangerous, and
14   irresponsible.
15          45.       Northern Arizona University students have not been offered or provided any refund
16   of their fees or room and board costs.
17          46.       Put simply, even when ABOR claims that remaining in on-campus housing is an
18   option: residence halls in Arizona are not designed to safely house students in the event of a
19   pandemic and, in order to stay safe, a vast majority of the students must move out in order to
20   practice safe, social distancing in accordance with recommendations by the CDC.
21
22

23
     11
24      Arizona State University, Novel Coronavirus, available at
     https://eoss.asu.edu/health/announcementsronavirus (last accessed Mar. 22, 2020) (“ASU has made the
25   decision to extend online classes through the end of the spring semester… University housing will
     remain open for those who must stay…”) (emphasis added).
26   12
        Northern Arizona University, Coronavirus updates and resources, available at
27   https://nau.edu/coronavirus/ (last accessed Mar. 22, 2020) (“Effective Monday, March 23, NAU will
     move to online instruction for the remainder of the semester….”)
28
                                                     12
                                           CLASS ACTION COMPLAINT
              Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 13 of 23




 1            47.   ABOR has retained the value of monies paid by Plaintiffs and the other Class
 2   members for room and board and fees, while failing to provide the services for which those fees
 3   were paid.
 4            48.   Class members have demanded the return of the unused amounts of monies paid
 5   for room and board and fees, through a number of channels, including through online forums,13
 6   while Defendant has made clear its policy that it will not return any fees, and will only provide a
 7   minimal credit (not a full return of the pro-rated, unused amounts) for room and board at
 8   University of Arizona only.
 9            49.   Through this lawsuit, Plaintiffs seek—for themselves and the other Class
10   members—Defendant’s disgorgement of the pro-rated, unused portion of fees, proportionate to
11   the amount of time that remained in the Spring 2020 semester when classes moved online and
12   campus services ceased being provided, as well as the return of the pro-rated, unused portion of
13   room and board paid for housing and meals, proportionate to the amount of time that remained
14   in the Spring 2020 semester when students needed to move out of their on-campus housing.
15   Plaintiffs seek return of these amounts on behalf of themselves, and the two Classes as defined
16   below.
17                              V.     CLASS ACTION ALLEGATIONS
18            50.   Plaintiffs bring this case individually and, pursuant to Fed. R. Civ. P. 23(a), (b)(2),
19   (b)(3), and/or (c)(4) for equitable relief and disgorgement on behalf of two Classes, defined as:
20                  All people who paid the costs of room and board for or on behalf of
21                  students enrolled in classes at one of the Universities for the Spring
22                  2020 semester who moved out of their on-campus housing prior to
23                  the completion of that semester because of the Arizona Board of
24                  Regents’ policies and announcements relating to COVID-19 (the
25                  “Room and Board Class”);
26

27    See, e.g., Clay Robinson, Number of students demanding refunds climbs amid coronavirus closures
     13

     (Mar. 17, 2020), available at https://www.campusreform.org/?ID=14551.
28
                                                    13
                                          CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 14 of 23




 1                  and
 2                  All people who paid fees for or on behalf of students enrolled in
 3                  classes at one of the Universities for the Spring 2020 semester (the
 4                  “Fee Class”).
 5          51.     Excluded from the Classes are ABOR, the Universities, and any of their respective
 6   members, affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;
 7   the judicial officers, and their immediate family members; and Court staff assigned to this case.
 8   Plaintiffs reserve the right to modify or amend the Class definitions, as appropriate, during the
 9   course of this litigation.
10          52.     This action has been brought and may properly be maintained on behalf of the
11   Classes proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.
12          53.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each
13   of the Classes are so numerous and geographically dispersed that individual joinder of all Class
14   members is impracticable. The precise number of Class members is unknown to Plaintiffs, but
15   may be ascertained from ABOR’s records and, based upon publicly-available information, the
16   Room and Board Class is presumed to be not less than 36,000 people and the Fee Class is
17   presumed to be not less than 140,000 people. Class members may be notified of the pendency
18   of this action by recognized, Court-approved notice dissemination methods, which may include
19   U.S. Mail, electronic mail, Internet postings, and/or published notice.
20          54.     Commonality—Federal Rule of Civil Procedure 23(a)(2); Predominance—
21   Federal Rule of Civil Procedure 23(b)(3). This action involves questions of law and fact
22   common to the Classes, which predominate over any individual questions, including, without
23   limitation:
24                  a.     Whether Defendant engaged in the conduct alleged herein;
25                  b.     Whether Defendant breached its contracts with Plaintiffs and the other
26                         members of the Room and Board Class who entered into licensing
27                         agreement by not refunding them a pro-rated amount of their room and
28
                                                   14
                                         CLASS ACTION COMPLAINT
            Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 15 of 23




 1                       board expenses when a pandemic prevented them (or the students on whose
 2                       behalf they paid) from continuing to live on campus safely;
 3                c.     Whether Defendant was unjustly enriched by retaining payments of
 4                       Plaintiffs and the other Room and Board Class members while they (or the
 5                       students on whose behalf they paid) moved out of their on-campus housing;
 6                d.     Whether Defendant committed conversion by retaining payments of
 7                       Plaintiffs and the other Room and Board Class members while they (or the
 8                       students on whose behalf they paid) moved out of their on-campus housing;
 9                e.     Whether Defendant breached their contracts with Plaintiffs and the other
10                       Fee Class members by retaining fees without providing the services which
11                       the fees were intended to cover;
12                f.     Whether Defendant was unjustly enriched by retaining fees of Plaintiffs and
13                       the other Fee Class members without providing the services that the fees
14                       were intended to cover;
15                g.     Whether Defendant committed conversion by retaining fees of Plaintiffs and
16                       the other Fee Class members without providing the services that the fees
17                       were intended to cover;
18                h.     Whether certification of the Room and Board Class and the Fee Class is
19                       appropriate under Fed. R. Civ. P. 23;
20                i.     Whether Class members are entitled to declaratory, equitable, or injunctive
21                       relief, and/or other relief; and
22                j.     The amount and nature of relief to be awarded to Plaintiffs and the other
23                       Class members.
24         55.    Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are
25   typical of the other Class members’ claims because Plaintiffs and the other Class members each
26   paid for certain costs associated with the Spring 2020 semester at the Universities but were not
27   provided the services that those costs were meant to cover. Plaintiffs and the other Class
28
                                                  15
                                        CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 16 of 23




 1   members suffered damages—namely, the loss of their fees and monies paid—as a direct and
 2   proximate result of the same wrongful conduct in which ABOR and the Universities engaged.
 3   Plaintiffs’ claims arise from the same practices and course of conduct that give rise to the other
 4   Class members’ claims.
 5          56.    Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).
 6   Plaintiffs are an adequate Class representative because their interests do not conflict with the
 7   interests of the other Class members who they seek to represent, Plaintiffs have retained counsel
 8   competent and experienced in complex class action litigation, and Plaintiffs intend to prosecute
 9   this action vigorously. Class members’ interests will be fairly and adequately protected by
10   Plaintiffs and their counsel.
11          57.    Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).
12   ABOR has acted or refused to act on grounds generally applicable to Plaintiffs and the other
13   Class members, thereby making appropriate final injunctive relief and declaratory relief, as
14   described below, with respect to the Class members as a whole.
15          58.    Certification of Specific Issues—Federal Rule of Civil Procedure 23(c)(4). To
16   the extent a class does not meet the requirements of Rules 23(b)(2) or (b)(3), Plaintiffs seek the
17   certification of issues that will drive the litigation toward resolution.
18                                      VI.     CLAIMS ALLEGED
19                                     FIRST CLAIM FOR RELIEF
20                                            Breach of Contract
21                  Plaintiffs and the Other Members of the Room and Board Class
22          59.    Plaintiffs repeat and allege the allegations in Paragraphs 1-58, above, as if fully
23   alleged herein.
24          60.    Plaintiffs bring this claim individually and on behalf of the other members of the
25   Room and Board Class.
26          61.    Plaintiffs and the other members of the Room and Board Class entered into
27   contracts in the form of license agreements with the Universities, of which ABOR was the direct
28
                                                    16
                                          CLASS ACTION COMPLAINT
               Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 17 of 23




 1   beneficiary, which provided that Plaintiffs and the other members of the Room and Board Class
 2   would pay monies, and, in exchange, the Universities, as directed by ABOR, would provide
 3   housing and a meal plan.
 4          62.     Plaintiffs and the other members of the Room and Board Class fulfilled their end
 5   of the bargain when they paid the monies due and owing for their room and board for the
 6   semester. Plaintiffs and the other members of the Room and Board Class were not provided room
 7   and board for the entire semester; accordingly, pursuant to the laws of the State of Arizona, under
 8   which the housing agreements are interpreted, Plaintiffs and the other members of the Room and
 9   Board Class were entitled to an equitable remedy in the event of a breach—here: disgorgement
10   of the unused days of room and board already charged.
11          63.     ABOR retained monies paid by Plaintiffs and the other members of the Room and
12   Board Class for their Spring 2020 room and board, without providing them the benefit of their
13   bargain.
14          64.     ABOR’s performance under the contracts is not excused because of COVID-19
15   and the housing agreements provide no such terms excusing performance given nationwide
16   pandemics. Indeed, ABOR should have fully refunded the pro-rated portion of any unused room
17   and board, while ABOR breached its contract with individuals who paid for room and board.
18   Even if performance was excused or impossible, ABOR would nevertheless be required to return
19   the funds received for services that will not be provided.
20          65.     Plaintiffs and the other members of the Room and Board Class have been damaged
21   in that they have been deprived of the value they paid for room and board while ABOR retained
22   that value.
23          66.     This matter arises out of contract, such that Plaintiff and the other members of the
24   Room and Board Class are entitled to the recovery of attorneys’ fees pursuant to A.R.S. § 12-
25   341.01.
26

27
28
                                                    17
                                          CLASS ACTION COMPLAINT
            Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 18 of 23




 1                                 SECOND CLAIM FOR RELIEF
 2                                         Breach of Contract
 3                        Plaintiffs and the Other Members of the Fee Class
 4          67.    Plaintiffs repeat and allege the allegations in Paragraphs 1-58, above, as if fully
 5   alleged herein.
 6          68.    Plaintiffs bring this claim individually and on behalf of the other members of the
 7   Fee Class.
 8          69.    Plaintiffs and the Fee Class entered into contracts with ABOR which provided that
 9   Plaintiffs and the other members of the Fee Class would pay fees for or on behalf of students,
10   and in exchange, ABOR and the Universities would provide services to students.
11          70.    Plaintiffs and the other members of the Fee Class fulfilled their end of the bargain
12   when they paid the fees for the Spring 2020 semester.
13          71.    ABOR rules or policy require that the Universities use fees for only certain,
14   approved purposes. On information and belief, retaining fees while failing to provide the services
15   for which the fees were intended is not an approved purpose.
16          72.    ABOR breached the contracts when the Universities moved classes online and
17   stopped providing services for which the fees were intended to pay.
18          73.    ABOR breached the contracts when ABOR failed to use the fees collected for an
19   approved purpose.
20          74.    ABOR retained monies paid by Plaintiffs and the other members of the Fee Class,
21   without providing them the benefit of their bargain.
22          75.    Plaintiffs and the other members of the Fee Class have been damaged in that they
23   have been deprived of the value of the services the fees they paid were intended to cover, while
24   ABOR retained those fees. Plaintiffs and the other members of the Fee Class were entitled to an
25   equitable remedy—here: disgorgement of the pro-rated, unused amounts of fees already charged.
26          76.    This matter arises out of contract, such that Plaintiff and the other members of the
27   Fee Class are entitled to the recovery of attorneys' fees pursuant to A.R.S. § 12-341.01.
28
                                                   18
                                         CLASS ACTION COMPLAINT
            Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 19 of 23




 1                                     THIRD CLAIM FOR RELIEF
 2                                         Unjust Enrichment
 3                 Plaintiffs and the Other Members of the Room and Board Class
 4          77.    Plaintiffs repeat and allege the allegations in Paragraphs 1-58, above, as if fully
 5   alleged herein.
 6          78.    Plaintiffs bring this claim individually and on behalf of the other members of the
 7   Room and Board Class and in the alternative to the breach of contract claim brought on behalf of
 8   Plaintiffs and the other members of the Room and Board Class.
 9          79.    ABOR has received a benefit at the expense of Plaintiffs and the other members of
10   the Room and Board Class to which it is not entitled. Plaintiffs and the other members of the
11   Room and Board Class paid for room and board and did not receive the full benefit of their
12   bargain. Accordingly, ABOR should return the monies paid for room and board for the Spring
13   2020 semester by Plaintiffs and the other members of the Room and Board Class. Equity
14   demands the return of the pro-rated, unused amounts paid by Plaintiffs and the other members of
15   the Room and Board Class.
16          80.    ABOR has been unjustly enriched by retaining the monies paid by Plaintiffs and
17   the other members of the Room and Board class for housing and meal plans for the semester
18   while not providing the room and board and meals for which those monies paid. Equity requires
19   ABOR return the full amounts paid by Plaintiffs and the other members of the Room and Board
20   Class for their room and board.
21                                 FOURTH CLAIM FOR RELIEF
22                                         Unjust Enrichment
23                        Plaintiffs and the Other Members of the Fee Class
24          81.    Plaintiffs repeat and allege the allegations in Paragraphs 1-58, above, as if fully
25   alleged herein.
26

27
28
                                                   19
                                         CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 20 of 23




 1          82.    Plaintiffs bring this claim individually and on behalf of the other members of the
 2   Fee Class and in the alternative to the breach of contract claim brought on behalf of Plaintiffs
 3   and the other members of the Fee Class.
 4          83.    ABOR has received a benefit at the expense of Plaintiffs and the other members of
 5   the Fee Class to which it is not entitled. Plaintiffs and the other members of the Fee Class paid
 6   University fees and did not receive the full benefit of their bargain. Accordingly, ABOR should
 7   return the monies paid for fees for the Spring 2020 semester by Plaintiffs and the other members
 8   of the Fee Class. Equity demands the return of these amounts paid by Plaintiffs and the other
 9   members of the Fee Class.
10          84.    Plaintiffs and the other members of the Fee Class paid fees for or on behalf of
11   students, which were intended to cover services for the Spring 2020 semester. In exchange,
12   students were entitled to receive those services for the entire semester.
13          85.    ABOR moved classes online and stopped providing services the fees were intended
14   to cover.
15          86.    ABOR has retained fees paid by Plaintiffs and the other members of the Fee Class,
16   without providing the services for which they paid and, as such, has been enriched.
17          87.    ABOR has been unjustly enriched by retaining the fees paid by Plaintiffs and the
18   other members of the Fee Class for the semester while not providing services for which those
19   fees paid. Equity requires ABOR and the Universities to return the fees paid by Plaintiffs and
20   the other members of the Fee Class.
21                                   FIFTH CLAIM FOR RELIEF
22                                              Conversion
23                 Plaintiffs and the Other Members of the Room and Board Class
24          88.    Plaintiffs repeat and allege the allegations in Paragraphs 1-58, above, as if fully
25   alleged herein.
26          89.    Plaintiffs bring this claim individually and on behalf of the other members of the
27   Room and Board Class.
28
                                                   20
                                         CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 21 of 23




 1          90.    Plaintiffs and the other members of the Room and Board Class have a right to the
 2   services that were supposed to be provided in exchange for their payments to ABOR for room
 3   and board.
 4          91.    ABOR intentionally interfered with the rights of Plaintiffs and the other members
 5   of the Room and Board Class when it required students for or on whose behalf Plaintiffs and the
 6   other members of the Room and Board Class paid the cost of room and board to move out of
 7   their on-campus housing, while retaining the monies that they paid for room and board.
 8          92.    ABOR deprived Plaintiffs and the other members of the Room and Board Class of
 9   the value they paid for themselves or the students on whose behalf they paid or of their right to
10   live in on-campus housing and use their meal plans.
11          93.    Room and Board Class members demanded the return of the pro-rated, unused
12   amounts paid for room and board for the remainder of the Spring 2020 semester.
13          94.    This interference with the services for which Plaintiffs and the other members of
14   the Room and Board Class paid damaged Plaintiffs and the other members of the Room and
15   Board Class, in that they paid for room and board for or on behalf of students that will not be
16   provided and, as such, ABOR has deprived Plaintiffs and the other members of the Room and
17   Board Class of the right to their property, in this case, the amounts paid.
18          95.    Plaintiffs and the other members of the Room and Board Class are entitled to the
19   return of the pro-rated, unused amounts paid for room and board, through the end of the semester.
20                                   SIXTH CLAIM FOR RELIEF
21                                              Conversion
22                         Plaintiffs and the Other Members of the Fee Class
23          96.    Plaintiffs repeat and allege the allegations in Paragraphs 1-58, above, as if fully
24   alleged herein.
25          97.    Plaintiffs brings this claim individually and on behalf of the other members of the
26   Fee Class.
27
28
                                                   21
                                         CLASS ACTION COMPLAINT
             Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 22 of 23




 1          98.    Plaintiffs and the other members of the Fee Class have a right to the services that
 2   were supposed to be provided in exchange for their payments of fees to ABOR.
 3          99.    ABOR intentionally interfered with the rights of Plaintiffs and the other members
 4   of the Fee Class when it moved all classes to an online learning format and discontinued services
 5   for which the fees were intended to pay, while retaining the fees paid by Plaintiffs and the other
 6   members of the Fee Class.
 7          100.   ABOR deprived Plaintiffs and the other members of the Fee Class of their fees or
 8   of the right to the services that their fees were intended to be used for.
 9          101.   Fee Class members demanded the return of the pro-rated, unused fees for the
10   remainder of the Spring 2020 semester.
11          102.   ABOR’s retention of the fees paid by Plaintiffs and the other members of the Fee
12   Class without providing the services for which they paid, deprived Plaintiffs and the other
13   members of the Fee Class of the benefits for which the fees paid.
14          103.   This interference with the services for which Plaintiffs and the other members of
15   the Fee Class paid damaged Plaintiffs and the other members of the Fee Class in that they paid
16   fees for services that will not be provided.
17          104.   Plaintiffs and the other members of the Fee Class are entitled to the return of pro-
18   rated, unused portion of the fees paid, through the end of the semester.
19                                   VII.    REQUEST FOR RELIEF
20          Plaintiffs, individually and on behalf of the other Class members, respectfully request that
21   the Court enter judgment in their favor and against Defendant as follows:
22                 a.     Certifying the Classes as requested herein, designating Plaintiffs as class
23   representatives, and appointing the undersigned counsel as Class Counsel;
24                 b.     Declaring that Defendants are financially responsible for notifying the Class
25   members of the pendency of this suit;
26                 c.     Declaring that Defendant has wrongfully kept the monies paid for room and
27   board and fees;
28
                                                      22
                                            CLASS ACTION COMPLAINT
            Case 2:20-cv-00613-JZB Document 1 Filed 03/27/20 Page 23 of 23




 1                d.     Awarding injunctive relief as permitted by law or equity, including
 2   enjoining Defendant from retaining the pro-rated, unused portion of monies paid for room and
 3   board and fees;
 4                e.     Awarding Plaintiffs’ reasonable attorneys’ fees, costs, and expenses;
 5                f.     Awarding pre- and post-judgment interest on any amounts awarded; and
 6                g.     Awarding such other and further relief as may be just and proper.
 7                                VIII. JURY TRIAL DEMANDED
 8         Plaintiffs demand a trial by jury on all causes of action so triable.
 9   Dated: March 27, 2020
10                                             /s/ Robert D. Ryan
                                               Robert D. Ryan – 014639
11
                                               LAW OFFICES OF ROBERT D. RYAN, P.L.C.
12                                             343 West Roosevelt Street, Suite 220
                                               Phoenix, Arizona 85003
13                                             Tel.: 602-256-2333
14                                             rob@robertdryan.com

15                                             Adam J. Levitt (pro hac vice motion to be filed)
                                               Amy E. Keller (pro hac vice motion to be filed)
16
                                               Laura E. Reasons (pro hac vice motion to be filed)
17                                             DICELLO LEVITT GUTZLER LLC
                                               Ten North Dearborn Street, Sixth Floor
18                                             Chicago, Illinois 60602
19                                             Tel.: 312-214-7900
                                               alevitt@dicellolevitt.com
20                                             akeller@dicellolevitt.com
                                               lreasons@dicellolevitt.com
21
22                                             Matthew S. Miller (pro hac vice motion to be filed)
                                               MATTHEW S. MILLER LLC
23                                             77 West Wacker Drive, Suite 4500
24                                             Chicago, Illinois 60601
                                               Tel.: 312-741-1085
25                                             mmiller@msmillerlaw.com
26
                                               Counsel for Plaintiffs and the Proposed Classes
27
28
                                                   23
                                         CLASS ACTION COMPLAINT
